Citation Nr: 0535196	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  00-07 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder (PTSD), claimed to have been 
sustained while in pursuit of a program of Department of 
Veterans Affairs (VA) vocational rehabilitation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1981 and from August 1991 to August 1992.  The record 
indicates that he also had several periods of active duty for 
training (ADT) during the 1970's.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office, which 
denied the benefits sought on appeal.

This case was previously before the Board in November 2003, 
at which time the claim of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 was remanded for 
additional evidentiary development and due process concerns.  
The actions requested in that remand have been undertaken, 
and the case has been returned to the Board for adjudication 
on the merits.


FINDINGS OF FACT

A preponderance of the probative evidence of record is 
against a finding that the veteran has a current diagnosis of 
PTSD.  


CONCLUSION OF LAW

The requirements for entitlement to compensation under 38 
U.S.C.A. § 1151 for PTSD, claimed to have been caused or 
aggravated while in pursuit of a program of VA vocational 
rehabilitation, have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.361, 
4.125 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to enactment of the VCAA.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Initially, the Board points out that VCAA notice was provided 
to the appellant in April 2004 and March 2005, after the 
adjudication of his claim.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify.  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied, because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

In April 2004 and March 2005 letters implementing VA's duties 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  
These letters also provided full notice as to the VCAA's 
provisions, and the March 2005 correspondence included the 
statement, "It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  (Italics in original)  
In addition, the veteran was advised, by virtue of a November 
1999 rating decision and a detailed April 2000 SOC and 
subsequent supplemental SOCs, of the pertinent law and what 
the evidence must show in order to substantiate the claim.  
All such notices provided by VA must be read in the context 
of prior, relatively contemporaneous communications from the 
agency of original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board has reviewed the 
claims folder and notes that it contains the records 
pertaining to veteran's VA vocational rehabilitation program, 
as well as medical records and other evidence dated both 
prior to and subsequent to the termination of that program, 
in fact until the present time.  The record also contains a 
comprehensive VA examination and opinion, as well as 
additional medical opinions pertaining to critical matters 
related to the veteran's claim.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and assist him in developing relevant evidence.  
Accordingly, the Board finds that no prejudice will result 
from an adjudication of this matter.  Rather, remanding this 
case to the RO again for further VCAA development would 
result only in additional delay, with no benefit to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In March 1998, the veteran provided a statement indicating 
that he had been approved for the vocational rehabilitation 
(VR) program after limitations from a service-connected 
disability (hernia) prevented him from continuing his 
employment as a laborer.  A VR program began in 1996, at 
which time the veteran became a student at a community 
college in the precision machining program, and an 
understanding was reached that he would require tutors and 
specific testing arrangements to accommodate his learning 
disabilities.  He stated that the first quarter went well, 
but that thereafter, he had no tutors, no testing help and 
ultimately received treatment at the VA MHC (mental health 
clinic) and was put on 2 anti-depressants.  The veteran 
indicated that he was notified in November 1997 that he would 
not be returning to school.  Essentially, this letter 
constitutes the veteran's 38 U.S.C.A. § 1151 claim.

The file contains records relating to the veteran's VR 
training.  He was evaluated by a psychologist in July 1996 to 
determine his fitness for VR.  The psychologist identified 
that the veteran had a serious employment handicap, but 
believed that achievement of a vocational goal was reasonably 
feasible.  Testing revealed intelligence in the average 
range, and elementary reading and spelling ability.  The 
veteran reported that a counselor had told him that he had 
PTSD.  

The record also contains a copy of the rehabilitation plan as 
agreed upon by a VR counsellor and the veteran.  The plan 
reflects that the veteran was to receive training in 
precision machining technology at a community college from 
September 1996 to June 1999.  VA agreed to provide tuition, 
fees, required books and supplies, a monthly subsistence 
allowance, and tutoring as needed.  The veteran agreed to 
attend school full-time and maintain a 2.0+ grade average in 
his classes.  Arrangements were made to periodically monitor 
his progress.   The record contains a statement signed by the 
veteran in September 1996 relating to his rights and 
responsibilities as a participant in the program.  
Specifically he certified that he understood that his 
"program of vocational rehabilitation may be interrupted or 
discontinued" if he failed to meet the progress and conduct 
standards set by VA and the institution providing the 
training.  

A VA mental health record dated in February 1997 reflects 
that the veteran reported having a learning disability and 
that he was going back to school and feeling stressed-out.  
He was referred to the MHC by a VR counsellor because he was 
having trouble keeping up with the class load at college and 
had manifestations of anxiety, depression, and sleep 
disturbances.  An assessment of adjustment disorder with 
mixed features and anxious and depressed mood was made.  VA 
records show that the veteran continued VA treatment at the 
MHC through 1997.  A record dated in December 1997 reflects 
that the veteran was notified that he would not be taking 
classwork the next year, and that he was crushed and angry.  
The assessment continued to be that he had an adjustment 
disorder with depressed mood. 

The file contains a December 1997 letter informing the 
veteran that his VR program had ben interrupted due to 
inadequate progress.  Later in December 1997, a letter was 
issued to the veteran from a VA counselor indicating that the 
VR file had been referred to him so that he could help the 
veteran identify a new employment objective.

The record contains a March 1998 medical report authored by a 
VA MHCmedical director and an RNP (registered nurse 
practioner).  The statement indicated that the veteran had 
been receiving treatment at the MHC for more than a year 
after feeling stressed and being unable to sleep while taking 
class work at a community college.  It was observed that for 
the first year he was motivated to learn and enthusiastic 
about the machinist program and its possibilities, in spite 
of his significant learning disabilities and needs for 
considerable remedial assistance.  It was noted that no one 
realized how serious his learning deficits were until he was 
removed from the vocational program at the community college 
and that he was devastated.  The report stated that he had 
always been able to do unskilled labor until being restricted 
to lifting less than 50 pounds (due to a physical 
disability).  The authors opined that, with his cognitive 
disabilities, he was essentially illiterate, and that with 
his moderately severe emotional problems and physical 
limitations he was totally disabled and unemployable.

A VA examination for mental disorders was conducted in June 
1998.  It was noted that the veteran's initial psychiatric 
care began in 1993.  His symptoms were identified as on-going 
depression, irritability, nightmares.  An Axis I diagnosis of 
adjustment disorder with mixed emotional features was made, 
and an Axis II diagnosis of personality disorder was also 
made.  The examiner found no convincing evidence that the 
veteran suffered from a psychiatric condition which may be 
associated with his reported mistreatment during a VR 
program.  The examiner noted that the veteran's current 
psychiatric status seemed continuous with life-long 
adaptation difficulties.  The examiner observed that the 
veteran had repeatedly encountered slights, injustice, 
prejudice, and abuse, causing him to withdraw, retreat, and 
otherwise not reach various goals over the years.  

The examiner further explained that the veteran's lack of 
temper control was consistent with his long-standing 
personality disorder, manifested by the perception of 
victimization.  The examiner did not discount the veteran's 
distress and frustration, but believed that these were an 
outgrowth of his personality disorder, rather than reflecting 
diagnosable and disabling stress reactions in response to 
specific traumatization during adulthood.  

Service connection for an adjustment reaction disorder was 
denied in a September 1998 rating action.  

A VA psychological evaluation was undertaken in August 1998.  
The evaluator noted that the veteran managed to finish high 
school, in a special education program, and was diagnosed 
with both a learning impairment and attention deficit 
disorder.  It was noted that despite an evaluation which 
stated that the veteran was learning disabled, and a VR 
counselor's opinion that the veteran would not succeed in an 
academic situation, he was enrolled in a college curriculum 
which required technical skills, proficiency in math, and the 
ability to read, comprehend, and interpret technical 
documents.  The psychologist reported that the veteran's 
cognitive abilities were tested in 1991, at which time it was 
determined that he was nearly illiterate.  

The psychologist opined that the veteran had a severe case of 
PTSD emanating from his early childhood experiences and 
compounded by numerous subsequent events, including his 
attempts at a college education, which were destined for 
failure.  The psychologist, having reviewed the June 1998 
examination report, believed that both PTSD and a personality 
disorder were the result of these experiences and that both 
conditions are intensified with each new failure and affront.  
An Axis I diagnosis of severe PTSD was made, and an Axis II 
diagnosis of borderline personality disorder was also made.

The file also contains a December 1998 medical opinion from a 
VA Mental Health director who had treated the veteran.  He 
stated that the veteran was being treated for anxiety and 
depression.  The director noted that the veteran was involved 
in VR training at a community college, but that his mental 
problems, inability to concentrate, impaired thinking, 
learning disability, and depression prevented him from 
continuing his training.  The director opined that the 
combination of the aforementioned factors rendered him 
totally disabled and unemployable.  

The veteran presented testimony regarding the claim for an 
adjustment disorder at an RO hearing held in December 1998.  
The veteran discussed his childhood and his perceived in-
service trauma, as well as the events that unfolded as he 
attempted to receive training through the VA VR program.  The 
veteran stated that he actually wanted to amend his claim 
from an adjustment disorder to PTSD.

VR records dated during 1997 reflect that the veteran was 
having problems in school, occasionally missed class due to 
illness, that tutors were requested for him, and that both he 
and a VR counselor agreed to a change in his educational 
goal, so as to obtain a machinist certification, as opposed 
to an "AA" degree.  The records reflect that, even with a 
less demanding course of study, the veteran continued to 
experience difficulties.  A record dated in December 1997 
indicated that the only fault was that the veteran was 
approved for a retraining plan that was beyond his ability to 
accomplish.  In an August 1998 determination, it was 
concluded that further rehabilitation services were not 
feasible.  

The record includes a May 1999 statement from a VA MH social 
worker who worked with the veteran from January 1997 to 
February 1998 as a VR counsellor monitoring the veteran's 
progress toward a 2-year AA machinist degree.  He indicated 
that when VA approved the veteran for this program, it was 
understood that he had significant learning disorders which 
could impact his efforts to achieve his degree; however, 
because of the veteran's strong mechanical skills, his VA 
counseling psychologist approved him for the program.  It was 
observed that it was the veteran's learning disabilities, 
combined with major depression and PTSD, which overcame his 
efforts to succeed.  

A claim of entitlement to service connection for PTSD, 
claimed as due to an assault while in National Guard service, 
was denied in a July 1999 rating decision.

The record also discloses that the veteran was granted Social 
Security Administration disability benefits from September 
1995.

In August 1999 an advisory opinion from the VA Compensation 
and Pension Service was sought in conjunction with the 
veteran's 38 U.S.C.A. § 1151 claim.  

In September 1999, a VA advisory opinion was rendered and the 
claims folder was reviewed.  It was noted that the record 
contained two medical reports finding no evidence of PTSD 
(June 1998 and December 1998), and one medical report of 
August 1998 rendered by a psychologist who did not review the 
entire claims folder, diagnosing PTSD and etiologically 
linking this with the veteran's failed VR program.  

The file contains a private medical record dated in June 
1995, even before the veteran sought VR training, which 
reflects that the veteran was being treated for stress and 
tension, for which Buspar had been prescribed.  The file also 
contains an October 1995 record from a counselor (J.G.) who 
opined that the veteran suffered from chronic PTSD under DSM-
IV, which purportedly derived from early childhood physical 
and emotional abuse, exacerbated and compounded by severe 
personal beatings, injuries, and stressors during service.  

In December 2000, a medical opinion was obtained from the 
same VA MH medical director and a RNP, who provided a 
statement in March 1998.  These sources stated that during 
the VR training process, the veteran's underlying mental 
problems from childhood PTSD and attempting to cope with the 
challenges and stressors of his courses caused anxiety and 
depression to significantly increase.  The authors concluded 
that the combination of previous problems and a failed 
attempt at re-training had left the veteran totally disabled 
and unemployable. 

In January 2001, the same VA social worker who provided a May 
1999 statement submitted another statement.  It was noted 
that the veteran improved his skills significantly from what 
they were initially, but that despite tremendous efforts made 
by counselors and the community college staff to provide the 
veteran with tutoring for his machinist program, they were 
unable to do this due to lack of specialized tutors.  The 
social worker opined that the tutors were vital to successful 
completion of his certification and that in retrospect; the 
veteran should not have been approved for the machinist 
program due to the extensive nature of his learning 
disabilities.  The report indicated that the veteran's 
emotional and psychological health had declined since the 
attempt to rehabilitate him.  

In March 2003, a VA RNP again provided a statement to the 
effect that the veteran's anxiety and depression 
significantly increased during his VR program, from his pre-
existing problems.  

Another VA examination was conducted in May 2004, and a 
thorough summary and discussion of the evidence of record was 
undertaken.  The examiner noted that while the veteran may 
have felt humiliated and traumatized by his failure to 
complete community college classes, in no way was he 
threatened with physical injury or death, nor did he observe 
others being so threatened.  The examiner concluded that 
therefore the veteran's VR experience, while it may have been 
painful emotionally, did not fit the diagnostic criteria for 
PTSD.  The examiner explained that, although the veteran 
experienced bad dreams, he did not have specific and 
recurrent nightmares that could be interpreted as the re-
experiencing of traumatic events, and that, although he had 
symptoms of avoidance and hyperarousal symptoms, these could 
be explained as symptoms of an anxiety disorder, as opposed 
to PTSD.  An Axis I diagnosis of anxiety disorder was made, 
as was an Axis II diagnosis of mixed specific developmental 
disorder.  

III.  Law and Regulations

Effective October 1, 1997, the United States Congress amended 
38 U.S.C.A. § 1151.  See § 422(a) of Pub. L. No. 104-204.  
The purpose of the amendment was, in effect, to overrule the 
United States Supreme Court decision in Brown v. Gardner, 115 
S. Ct. 552 (1994), which had held that no showing of 
negligence was necessary for recovery under section 1151.  In 
pertinent part, section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this 
title shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in 
the same manner as if such additional disability or 
death were service-connected.  For purposes of this 
section, a disability or death is a qualifying 
additional disability or qualifying death if the 
disability or death was not the result of the 
veteran's willful misconduct and - 

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was:

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical treatment, 
or examination; or

(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused 
(A) by the provision of training and rehabilitation 
services by the Secretary as part of an approved 
rehabilitation program under chapter 31 of this 
title or (B) by participation in a program (known 
as a "compensated work therapy program" or CWT) 
under section 1718 of this title.   

From the plain language of the statute, it is clear that to 
establish entitlement to section 1151 benefits the following 
factors must be shown:  (1) disability or additional 
disability; (2) that VA hospitalization, treatment, surgery, 
examination, or training was the cause of such disability.  
In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment or training upon which the claim is based 
to the veteran's condition after such care or treatment.  69 
Fed. Reg. 46,426, 46,325 (Aug. 3, 2004), codified at 
38 C.F.R. § 3.361(b) (2005).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 (as in the present case) were 
amended.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  As 
pertains to the instant claim, the amendments added 38 C.F.R. 
§ 3.361, to establish the criteria for a claim based on the 
provisions of 38 U.S.C.A. § 1151 filed on or after October 1, 
1997.  Although the RO has not had the opportunity to 
evaluate the veteran's claim under the amended criteria, the 
Board finds that the veteran will not be prejudiced by having 
his claim addressed at this time by the Board, inasmuch as 
the primary inquiry herein is related to the existence of the 
currently claimed disability, as opposed to evaluating the 
merits of the 38 U.S.C.A. § 1151 claim.

In pertinent part, the provisions of 38 C.F.R. § 3.361 
provide that to establish that the provision of training and 
rehabilitation services or a CWT program proximately caused a 
veteran's additional disability or death, it must be shown 
that the veteran's participation in an essential activity or 
function of the training, services, or CWT program provided 
or authorized by VA proximately caused the disability or 
death.  The veteran must have been participating in such 
training, services, or CWT program provided or authorized by 
VA as part of an approved rehabilitation program under 38 
U.S.C. chapter 31 or as part of a CWT program under 
38 U.S.C.§ 1718.  It need not be shown that VA approved that 
specific activity or function, as long as the activity or 
function is generally accepted as being a necessary component 
of the training, services, or CWT program that VA provided or 
authorized.

In this regard, the Board points out that the newly added 38 
C.F.R. § 3.361 specifies: (1) the criteria for determining 
whether a veteran has an additional disability; (2) the 
criteria for establishing the cause of additional disability; 
(3) the criteria for establishing the proximate cause of 
additional disability; (4) the definition of "Department 
Employee" and "Department facility"; and (5) the 
activities that are not considered hospital care, medical or 
surgical treatment, part of training or examination furnished 
by a Department employee or in a Department facility.  The 
Board notes that the instant claim is subject to the newly 
added 38 C.F.R. § 3.361, as the claim was filed after October 
1, 1997.  With respect to numbers (4) and (5), outlined 
above, there has not at any point been a dispute as to 
whether the training at issue was furnished by VA.  With 
respect to numbers (1) and (2), outlined above, the substance 
of the referenced criteria was communicated to the veteran 
via the rating decision and SOC and SSOCs.  With respect to 
number (3), the Board does not even reach that matter, even 
if applicable, inasmuch as the primary inquiry relates to 
whether a valid diagnosis of the currently claimed disability 
exist.  

In short, the provisions of the newly added 38 C.F.R. § 3.361 
are either not relevant to the instant claim, or were already 
considered by the RO in applying 38 U.S.C.A. § 1151 to the 
claim.  For the above reasons, the Board finds that the 
veteran has not been prejudiced by the application of 38 
C.F.R. § 3.361 without first remanding the case to the RO.  
See Winters, Soyini, supra.



IV.  Analysis

The veteran maintains that he suffers from PTSD due to the 
failure to complete classes at a community college which were 
part of his VA VR program.  Specifically, he maintains that 
VA did not account for his learning disabilities in creating 
his VR program or assist him in being successful in the 
program by providing tutor and modified testing arrangements, 
resulting in frustration, humiliation and mental anguish 
requiring psychiatric treatment for PTSD.  

Prior to even addressing the merits of the claim brought 
under the provisions of 38 U.S.C.A. § 1151, the Board must 
first determine whether the evidence supports a finding that 
the veteran has the currently claimed disability, PTSD.  The 
Board points out that the claim on appeal before the Board 
specifically involves the limited question of whether 
benefits under 38 U.S.C.A. § 1151 are warranted for PTSD, and 
not for any other psychiatric disorder.  In this regard, a 
hearing transcript of December 1998 documents that the 
veteran took action to amend his compensation claim from an 
adjustment disorder to PTSD, specifically.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (2004); Cohen v. 
Brown, 10 Vet. App 128 (1997).  Inasmuch as this is a case 
for compensation under the provisions of 38 U.S.C.A. § 1151, 
as opposed to a service connection case, the Board believes 
that only element (1), above, is applicable and relevant in 
this case, as it defines the standard for establishing a PTSD 
diagnosis.  

The above-cited regulation, 38 C.F.R. § 4.125, refers to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders, 4th ed. (1994) (DSM-IV) as the 
source of criteria for the diagnosis of claimed psychiatric 
disorders.  DSM-IV provides that a valid diagnosis of PTSD 
requires that a person has been exposed to a traumatic event 
in which both of the following were present: (1) the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and (2) the person's response involved intense fear, 
helplessness, or horror.  See Cohen v. Brown, 10 Vet. App. 
128, 140-141 (1997).

The Board has reviewed the record in its entirety, including 
VA examination reports, private medical statements, and other 
records, and is unable to conclude that the record contains a 
valid diagnosis of PTSD meeting the DSM-IV criteria under 
38 C.F.R. § 4.125, as discussed above.  

In this regard, when most recently evaluated by a VA in May 
2004, the examiner specifically determined that the PTSD 
criteria were not generally met by the veteran's symptoms and 
experiences; nor did the veteran's VR experience meet the 
criteria for PTSD under the DSM-IV criteria.  At that time, 
anxiety disorder and developmental disorders were diagnosed.  
Similarly, when examined by VA in 1998, the examiner 
identified symptoms of on-going depression, irritability, and 
nightmares, and an Axis I diagnosis of adjustment disorder 
with mixed emotional features was made.  There was no 
indication that a diagnosis of PTSD was appropriate.

The record reflects that the several disorders have been 
diagnosed over time, including anxiety disorder, personality 
disorder, and PTSD.  With respect to PTSD, the Board observes 
that it was identified as early as October 1995, even prior 
to the veteran's entrance in a VA VR program.  However, the 
diagnosis at that time appears to have been made by a 
counselor who opined that the veteran suffered from chronic 
PTSD under DSM-IV which purportedly derived from early 
childhood physical and emotional abuse, exacerbated and 
compounded by severe personal beatings, injuries, and 
stressors during service.  Moreover, there is no indication 
that the counselor reviewed the veteran's claims file in 
providing this opinion.  

Further, with respect to the 1995 reference to PTSD, not only 
does it appear that this "diagnosis" was not made by a 
physician, but it was also apparently based primarily upon 
the veteran's reported history, and it does not appear to 
conform to the DSM-IV PTSD criteria, inasmuch as the 
counselor did not identify that the veteran was exposed to a 
traumatic event in which both of the following were present: 
(1) the person experienced, witnessed, or was confronted with 
an event or events that involved actual or threatened death 
or serious injury, or a threat to the physical integrity of 
himself or others, and (2) the person's response involved 
intense fear, helplessness, or horror.  Furthermore, when a 
medical opinion relies at least partially on the veteran's 
rendition of his own medical history, the Board is not bound 
to accept the medical conclusions, as they have no greater 
probative value than the facts alleged by the veteran.  Swann 
v. Brown, 5 Vet. App. 229, 223 (1993).  Moreover, it is clear 
that this "diagnosis" of PTSD was entirely unrelated to the 
veteran's course of VA VR, as it was made nearly a year prior 
to that time.

A VA psychologist also diagnosed PTSD in August 1998.  The 
psychologist opined that the veteran had a severe case of 
PTSD emanating from his early childhood experiences and 
compounded by numerous subsequent events, including his 
destined-for-failure attempts at a college education.  The 
psychologist, having reviewed the June 1998 examination 
report, believed that both PTSD and a personality disorder 
were the result of these experiences, and that both 
conditions intensified with each new failure and affront.  
Diagnosis of severe PTSD and borderline personality were 
made.  Again, for the same reasons identified in the 
preceding paragraph, it does not appear that the diagnosis of 
PTSD was made in accordance with the DSM-IV criteria 
discussed in the Cohen case and under 38 C.F.R. § 4.125.  
Moreover, it does not appear that the claims folder was 
reviewed in making that determination.

Finally, in medical statements issued by a VA MH medical 
director and an RNP, these sources provided opinions to the 
effect that, during the VR training process, the veteran's 
underlying mental problems from childhood PTSD and attempting 
to cope with the challenges and stressors of his courses 
caused anxiety and depression to significantly increase.  
These sources did not diagnose PTSD, but merely made 
reference to childhood PTSD by way of medical history.  

In essence, the most probative evidence in this case consists 
of the 2004 opinion of the VA examiner to the effect that the 
criteria for a current diagnosis of PTSD are not met.  This 
evidence is the most probative inasmuch as it included a 
thorough review of the pertinent evidence which came before 
it, and included the appropriate criteria for a PTSD 
diagnosis, to include an explanation of how and why the 
veteran's symptoms and experiences did not meet the PTSD 
criteria.  The file contains many other records and findings 
which indicate that PTSD is not the appropriate diagnosis in 
this case, instead finding that the veteran suffers from a 
personality and or adjustment disorder.

With respect to the PTSD diagnoses discussed herein, there is 
reason to question all of them, as none of those indicate 
whether and how the veteran meets the DSM-IV criteria for 
PTSD, none of those were made by a psychiatrist , and all of 
them have discussed the veteran's reported childhood trauma 
as the source for his PTSD.  Accordingly, those diagnoses 
were necessarily based solely on the veteran's reported 
history, without any objective or factual predicate in the 
record.  A bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  

The Board recognizes that the veteran believes that he has 
PTSD which is related to his difficulties encountered during 
the course of a VA VR program.  The veteran's sincerity is 
not in question.  However, as discussed above, the diagnosis 
of PTSD must be made by professional examiners, pursuant to 
the evidence of record as applied to the diagnostic criteria 
in DSM-IV.  Therefore, while the veteran is certainly capable 
of providing evidence of symptomatology, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge, such as the diagnosis of the disability produced 
by the symptoms or the underlying cause of the symptoms.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. Derwinski, 2 
Vet. App. at 494 (1992).  See also Harvey v. Brown, 6 Vet. 
App. 390, 393-94 (1994).

The existence of the currently claimed disability is the 
cornerstone of a claim for VA disability compensation, to 
include a claim brought under the provisions of 38 U.S.C.A. 
§ 1151.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that VA's and the Court's interpretation of section 
1110 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary, and therefore the decision based on that 
interpretation must be affirmed); see also, Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the most probative evidence of 
record establishes that there is no current diagnosis of 
PTSD.  

Absent a diagnosis of the currently claimed disability, PTSD, 
there is no reason for the Board to further analyze the 
matter on the merits under the provisions of 38 U.S.C.A. 
§ 1151.  Therefore, while we are deeply sympathetic with the 
reported difficulties that the veteran encountered during his 
VR program, the evidence preponderates against the claim for 
PTSD brought under the provisions of 38 U.S.C.A. § 1151.  
Thus, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.


ORDER

Entitlement to compensation for PTSD under the provisions of 
38 C.F.R. § 1151 is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


